                Case 5:18-cr-00310-JGB Document 63 Filed 02/08/21 Page 1 of 7 Page ID #:940
                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             EDCR18-00310-JGB

 Defendant      CHAUNTA BASHIR                                               Social Security No. 8          6     6      0
       TA; Little Man; Ana L.; Ana China Lopez; Tay;
       Tay Brown; T.B.; taytheonly; Anastasia Lopez;                         (Last 4 digits)
 akas: Caunti Bashir

                      *SECOND AMENDED/CORRECTED JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         Jan.    25   2021*


 COUNSEL                                                                   Young Kim, DFPD
                                                                             (Name of Counsel)

     PLEA             x GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:

                      Production of Child Pornography in volation of 18 U.S.C. § 2251(a), 18 U.S.C. § 2251(e).

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/ sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant
  COMM
  ORDER   guilty as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is
                      the judgment of the Court that the defendant, Chaunta Allen Bashir, is hereby committed on
                      Count One of the Indictment to the custody of the Bureau of Prisons for a term of THREE
                      HUNDRED (300) MONTHS.

        It is ordered that the defendant shall pay to the United States a special assessment of $100 pursuant to 18 U.S.C.
        § 3013, and a special assessment of $5,000 pursuant to Justice for Victims of Trafficking Act of 2015, which is
        due immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than
        $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

        It is ordered that the defendant shall pay restitution pursuant to 18 U.S.C. § 2259 as follows:
        A total amount of $29,000 in restitution follows:

        “Pia” in the amount of $5,000;
        “Fiona” in the amount of $3,000;
        “Maureen” in the amount of $10,000;
        “Henley” in the amount of $5,000;
        “Tori” in the amount of $3,000; and,
        “Erika” in the amount of $3,000.

        The Court finds from a consideration of the record that the defendant's economic circumstances allow for
        restitution payments during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant
        to the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution remains
        unpaid after release from custody, monthly payments of at least $50 shall be made during the period of
        supervised release. These payments shall begin 30 days after the commencement of supervision
CR-104 (docx 12/20)                      *SECOND AMENDED JUDGMENT & PROBATION/COMMITMENT ORDER                                        Page 1 of 7
                Case 5:18-cr-00310-JGB Document 63 Filed 02/08/21 Page 2 of 7 Page ID #:941

 USA vs.      CHAUNTA BASHIR                                          Docket No.:   EDCR18-00310-JGB

        Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he
        is unable to pay and is not likely to become able to pay any fine.

        The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and
        provide all necessary treatment.

        Upon release from imprisonment, the defendant shall be placed on supervised release for a term of twenty (20)
        years under the following terms and conditions:

                  1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                      Services Office and Amended General Order 20-04, including the conditions of probation and
                      supervised release set forth in Section III of General Order 20-04.

                  2. During the period of community supervision, the defendant shall pay the special assessment and
                      restitution in accordance with this judgment's orders pertaining to such payment.

                  3. The defendant shall cooperate in the collection of a DNA sample from the defendant.

                  4. The defendant shall apply all monies received from income tax refunds, lottery winnings,
                      inheritance, judgments and any other financial gains to the Courtordered financial obligation.

                  5. The defendant shall not own, use or have access to the services of any commercial mail-receiving
                      agency, nor shall the defendant open or maintain a post office box, without the prior written
                      approval of the Probation Officer.

                  6. Defendant shall register as a sex offender, and keep the registration current, in each jurisdiction
                      where defendant resides, where defendant is an employee, and where defendant is a student, to the
                      extent the registration procedures have been established in each jurisdiction. When registering for
                      the first time, defendant shall also register in the jurisdiction in which the conviction occurred if
                      different from defendant's jurisdiction of residence. Defendant shall provide proof of registration
                      to the Probation Officer within three days of defendant's placement on probation/release from
                      imprisonment.

                  7. Defendant shall participate in a psychological counseling and/or psychiatric treatment and/or a sex
                      offender treatment program, which may include inpatient treatment upon order of the Court, as
                      approved and directed by the Probation Officer. Defendant shall abide by all rules, requirements,
                      and conditions of such program, including submission to risk assessment evaluations and
                      physiological testing, such as polygraph and Abel testing, but the defendant retains the right to
                      invoke the Fifth Amendment. The Probation Officer shall disclose the presentence report and/or
                      any previous mental health evaluations or reports to the treatment provider.

                  8. Defendant shall not view or possess any materials, including pictures, photographs, books,
                      writings, drawings, videos, or video games, depicting and/or describing child pornography, as
                      defined in 18 U.S.C. § 2256(8), or sexually explicit conduct depicting minors, as defined at 18
                      U.S.C. § 2256(2). The defendant shall not possess or view any materials such as videos,
                      magazines, photographs, computer images or other matter that depicts "actual sexually explicit


CR-104 (docx 12/20)          *SECOND AMENDED/CORRECTED JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 2 of 7
                Case 5:18-cr-00310-JGB Document 63 Filed 02/08/21 Page 3 of 7 Page ID #:942

 USA vs.      CHAUNTA BASHIR                                          Docket No.:   EDCR18-00310-JGB

                      conduct• involving adults as defined by 18 U.S.C. § 2257(h) (1). This condition does not prohibit
                      defendant from possessing materials solely because they are necessary to, and used for, a collateral
                      attack, nor does it prohibit defendant from possessing materials prepared and used for the purposes
                      of defendant's Court-mandated sex offender treatment, when defendant's treatment provider or the
                      probation officer has approved of defendant's possession of the materials in advance.

                  9. Defendant shall not contact the victims, by any means, including in person, by mail or electronic
                      means, or via third parties. Further, defendant shall remain at least 100 yards from the victims at
                      all times. If any contact occurs, defendant shall immediately leave the area of contact and report
                      the contact to the Probation Officer.

                  10. Defendant shall not associate or have verbal, written, telephonic, or electronic communication with
                      any person under the age of 18, except: (a) in the presence of the parent or legal guardian of said
                      minor; and (b) on the condition that defendant notifies said parent or legal guardian of defendant's
                      conviction in the instant offense/prior offense. This provision does not encompass persons under
                      the age of 18, such as waiters, cashiers, ticket vendors, etc., with whom defendant must interact in
                      order to obtain ordinary and usual commercial services.

                  11. Defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public swimming
                      pools, playgrounds, youth centers, video arcade facilities, or other places primarily used by persons
                      under the age of 18.

                  12. Defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by a
                      business or organization that causes defendant to regularly contact persons under the age of 18.

                  13. Defendant shall not affiliate with, own, control, or be employed in any capacity by a business
                      whose principal product is the production or selling of materials depicting or describing "sexually
                      explicit conduct,” as defined at 18 U.S.C. § 2256(2).

                  14. Defendant shall not own, use or have access to the services of any commercial mail-receiving
                      agency, nor shall defendant open or maintain a post office box, without the prior written approval
                      of the Probation Officer.

                  15. Defendant's employment shall be approved by the Probation Officer, and any change in
                      employment must be pre-approved by the Probation Officer. Defendant shall submit the name and
                      address of the proposed employer to the Probation Officer at least ten days prior to any scheduled
                      change.

                  16. Defendant shall not reside within direct view of school yards, parks, public swimming pools,
                      playgrounds, youth centers, video arcade facilities, or other places primarily used by persons under
                      the age of 18. Defendant's residence shall be approved by the Probation Officer, and any change in
                      residence must be pre-approved by the Probation Officer. Defendant shall submit the address of
                      the proposed residence to the Probation Officer at least ten days prior to any scheduled move.

                  17. Defendant shall submit defendant's person, and any property, house, residence, vehicle, papers,
                      computer, other electronic communication or data storage devices or media, and effects to search at

CR-104 (docx 12/20)          *SECOND AMENDED/CORRECTED JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 3 of 7
                Case 5:18-cr-00310-JGB Document 63 Filed 02/08/21 Page 4 of 7 Page ID #:943

 USA vs.      CHAUNTA BASHIR                                                Docket No.:       EDCR18-00310-JGB

                      any time, with or without warrant, by any law enforcement or Probation Officer with reasonable
                      suspicion concerning a violation of a condition of probation/supervised release or unlawful conduct
                      by defendant, and by any Probation Officer in the lawful discharge of the officer's supervision
                      function.

                   18. Defendant shall possess and use only those computers and computer-related devices, screen user
                      names, passwords, email accounts, and internet service providers ("ISPs"} that have been disclosed
                      to the Probation Officer upon commencement of supervision. Any changes or additions are to be
                      disclosed to the Probation Officer prior to defendant's first use. Computers and computerrelated
                      devices include personal computers, personal data assistants ("PDAs"), internet appliances,
                      electronic games, cellular telephones, and digital storage media, as well as their peripheral
                      equipment, that can access, or can be modified to access, the internet, electronic bulletin boards,
                      and other computers.

                   19. All computers, computer-related devices, and their peripheral equipment, used by defendant shall
                      be subject to search and seizure. This shall not apply to items used at the employment's site that
                      are maintained and monitored by the employer.

        The drug testing condition mandated by statute is suspended based on the Court's determination that the
        defendant poses a low risk of future substance abuse.

        Remaining counts are dismissed in the interest of justice.

        Defendnt was informed of his right to appeal.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions
 of Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
 supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
 maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.




            February 8, 2021
            Date                                                 Jesus G. Bernal, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                 Clerk, U.S. District Court




            February 8, 2021                               By
            Filed Date                                           Maynor Galvez, Deputy Clerk




CR-104 (docx 12/20)            *SECOND AMENDED/CORRECTED JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 4 of 7
                Case 5:18-cr-00310-JGB Document 63 Filed 02/08/21 Page 5 of 7 Page ID #:944

 USA vs.      CHAUNTA BASHIR                                        Docket No.:   EDCR18-00310-JGB




 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                      STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                      While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal,              9. The defendant must not knowingly associate with
       state, or local crime;                                          any persons engaged in criminal activity and must
 2.    The defendant must report to the probation office in            not knowingly associate with any person convicted
       the federal judicial district of residence within 72            of a felony unless granted permission to do so by
       hours of imposition of a sentence of probation or               the probation officer. This condition will not apply
       release from imprisonment, unless otherwise                     to intimate family members, unless the court has
       directed by the probation officer;                              completed an individualized review and has
 3.    The defendant must report to the probation office as            determined that the restriction is necessary for
       instructed by the court or probation officer;                   protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the                  10. The defendant must refrain from excessive use of
       judicial district without first receiving the                   alcohol and must not purchase, possess, use,
       permission of the court or probation officer;                   distribute, or administer any narcotic or other
 5.    The defendant must answer truthfully the inquiries              controlled substance, or any paraphernalia related
       of the probation officer, unless legitimately                   to such substances, except as prescribed by a
       asserting his or her Fifth Amendment right against              physician;
       self-incrimination as to new criminal conduct;              11. The defendant must notify the probation officer
 6.    The defendant must reside at a location approved by             within 72 hours of being arrested or questioned by
       the probation officer and must notify the probation             a law enforcement officer;
       officer at least 10 days before any anticipated             12. For felony cases, the defendant must not possess a
       change or within 72 hours of an unanticipated                   firearm, ammunition, destructive device, or any
       change in residence or persons living in defendant’s            other dangerous weapon;
       residence;                                                  13. The defendant must not act or enter into any
 7.    The defendant must permit the probation officer to              agreement with a law enforcement agency to act as
       contact him or her at any time at home or elsewhere             an informant or source without the permission of
       and must permit confiscation of any contraband                  the court;
       prohibited by law or the terms of supervision and           14. The defendant must follow the instructions of the
       observed in plain view by the probation officer;                probation officer to implement the orders of the
 8.    The defendant must work at a lawful occupation                  court, afford adequate deterrence from criminal
       unless excused by the probation officer for                     conduct, protect the public from further crimes of
       schooling, training, or other acceptable reasons and            the defendant; and provide the defendant with
       must notify the probation officer at least ten days             needed educational or vocational training, medical
       before any change in employment or within 72                    care, or other correctional treatment in the most
       hours of an unanticipated change;                               effective manner.




CR-104 (docx 12/20)          *SECOND AMENDED/CORRECTED JUDGMENT & PROBATION/COMMITMENT ORDER                        Page 5 of 7
                Case 5:18-cr-00310-JGB Document 63 Filed 02/08/21 Page 6 of 7 Page ID #:945

 USA vs.      CHAUNTA BASHIR                                                     Docket No.:     EDCR18-00310-JGB



      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check or money
 order made payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number. Payments
 must be delivered to:

           United States District Court, Central District of California
           Attn: Fiscal Department
           255 East Temple Street, Room 1178
           Los Angeles, CA 90012

 or such other address as the Court may in future direct.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
                        States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to theProbation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

           When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the
 Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business
 or trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance
 of opening a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or
 name, address, or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the
 new account, modification or closing, the defendant must give the Probation Officer all related account records within 10 days of opening,
 modifying or closing the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant’s
 behalf.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.


CR-104 (docx 12/20)             *SECOND AMENDED/CORRECTED JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 6 of 7
                Case 5:18-cr-00310-JGB Document 63 Filed 02/08/21 Page 7 of 7 Page ID #:946

 USA vs.      CHAUNTA BASHIR                                                    Docket No.:       EDCR18-00310-JGB




                                                                   RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal

                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                FOR U.S. PROBATION OFFICE USE ONLY

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                                       Date




CR-104 (docx 12/20)               *SECOND AMENDED/CORRECTED JUDGMENT & PROBATION/COMMITMENT ORDER                                           Page 7 of 7
